DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10,13,17,18,21,27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art i.e. U.S. Patent Number 6,603,162 B1 to Uchiyama et al. teaches a structure comprising:
a substrate (FIG. 1 wafer 1w, column 6 lines 41-67) including 
a plurality of chips (FIGs, 1,2 chips 1c) and 
a plurality of scribe lines (FIGs. 2,3,24 lines (SL), column 7 line 1 to column 8 line 34) arranged to surround each chip, each chip including 
an active circuit region (region R1 of MA/Product Region (PR)), 
an integrated circuit (e.g. FIG. 3 L1) in the active circuit region (MA/Product Region (PR)), and 
a corner area (corners of rectangular chips 1c);
a test structure (“TEG (Test Equipment Group) element is also formed in the scribe region SR, but it is not shown in the drawings.” column 7 lines 8-10) and 
a first plurality of dummy structures (either small area dummy pattern DS or large area dummy pattern DL both of which are formed in scribe region SR, column 11 lines 49-53) positioned in one of the plurality of scribe lines (SR contains SL), each of the first plurality of dummy structures (DS or DL) including (FIG. 16(a),16(b)) a first portion of the substrate (e.g. portion Ds in 9 or region of 10 under DL) and a first dummy feature (e.g. stack DS2) positioned on the first portion of the substrate; and
S formed at edge of Product Region (PR) in e.g. FIG. 3) positioned in the peripheral area of each chip, as discussed previously.
Prior art i.e. U.S. Patent Application Publication Number 2010/0078769 A1 to West et al. teaches a chip (100) including a corner area (140) wherein a plurality of dummy structures (160, ¶ [0020] “Test of or other structures that are not functional circuit structures”, e.g. 160a, 160b) are positioned in the corner area, as discussed previously.
However, prior art fails to reasonably teach or suggest a plurality of trench isolation regions in the substrate, each of the plurality of trench isolation regions positioned between the active circuit region and the corner area of one of the plurality of chips, a second plurality of trench isolation regions in the substrate, each of the second plurality of trench isolation regions extending around the perimeter of one of the plurality of chips, wherein each of the second plurality of dummy structures included a second portion of the substrate and a second dummy feature positioned on the second portion of the substrate, wherein the corner area of each chip is a region of the substrate that is surrounded by one of the first plurality of trench isolation regions and one of the second plurality of trench isolation regions, and each of the first plurality of trench isolation regions extends diagonally between a first portion and a second portion of one of the second plurality of trench isolation regions, together with all of the limitations of claim 10 as claimed.  Claims 13,17,18,21,27-30 are allowable in virtue of depending upon and including all of the limitations of allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891